Citation Nr: 1409846	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUES

1. Whether the creation of an overpayment of $810.21 in educational assistance payments was proper.

2. Entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $810.21.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008, and from September 2009 to December 2009, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was notified of his Chapter 33 educational benefits eligibility in a November 2009 letter.  In an April 2010 letter, the Veteran notified VA that effective December 2009, his status had changed from active duty to the active Reserves.  The April 2010 VA Form 22-1999b indicates that the Veteran changed the number of hours in which he was enrolled for the Spring 2010 semester (January 2010 through May 2010) from 11 to 6.  A later April 2010 letter to the Veteran notified him that as a result of the change in reduction in enrollment hours, an overpayment was created.

Although four separate overpayments were originally created, and waivers denied in separate May 2011 decisions of the Debt Management Center's Committee on Waivers and Compromises, only two remained after the Veteran's request that they be considered.  The first, referred to as 73b and in the calculated amount of $545.01, resulted when a duplicate kicker payment was made after the Veteran notified VA of his completion of his period of active duty.  The second, referred to as 74b and in the calculated amount of $265.20, resulted from the reduction in hours for the relevant period (March 26, 2010 to May 18, 2010).  Notice of these amended amounts was sent to the Veteran in a late May 2011 letter.  The Veteran perfected an appeal as to the remaining overpayment amounts; whether a waiver was warranted was the only issue certified to the Board.

After review of the record, the Board finds that remand is required.  In the course of his appeal to obtain a waiver of overpayment, the Veteran also challenged the creation of the debt itself.  In his May 2011 notice of disagreement, he asked that VA "annul" the debt collection and have his account return to the status it was before the debt was issued.  In subsequent statements, the Veteran again asserted that the debt was created solely due to VA error.  Pleadings from a pro se claimant are to be read sympathetically in cases involving waivers of overpayments.  See Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008). In the Veteran's case, the issue of whether the creation of an overpayment of $810.21 in educational assistance payments was proper has been raised when his pleadings are read sympathetically.

The issue of whether the overpayment of $810.21 in educational assistance payments was validly created is inextricably intertwined with the issue of entitlement to a waiver of recovery of the overpayment.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, in general, the threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of indebtedness when the validity of the debt is challenged.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

Finally, in his May 2011 notice of disagreement, the Veteran asserted that he had, in fact, submitted a financial status report as requested by VA.  Review of his education benefits file does not reveal that the financial status report was received.  Because consideration of a waiver of overpayment includes whether it would result in undue hardship to the claimant, the Veteran is asked to submit an updated financial status report for consideration in the readjudication of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter and ask that he complete and submit an updated VA Form 5655, Financial Status Report.

2.  After the VA Form 5655 has been received, or a reasonable amount of time has elapsed, readjudicate the two issues of: (1) whether the creation of an overpayment of $810.21 in educational assistance payments was proper; and (2) entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $810.21.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.  The supplemental statement of the case must include an explanation and accounting for the overpayment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

